Citation Nr: 0203084	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  02-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 30 percent for service-
connected postoperative residuals of fracture, left distal 
tibia and fibula, with posterior tibial and common peroneal 
nerve damage.

Entitlement to a rating in excess of 20 percent for service-
connected degenerative disc disease and arthritis of the 
lumbosacral spine.  

Entitlement to a rating in excess of 10 percent for service-
connected residuals of rupture, left distal anterior tibial 
artery.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of hepatitis C.  

Entitlement to a rating in excess of 10 percent for service-
connected donor site scars of the right iliac crest and 
anterior right thigh.

Entitlement to a compensable rating for service-connected 
defective hearing of the left ear.
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

Entitlement to an effective date prior to February 23, 1999, 
for the grant of an increased rating of 10 percent for 
residuals of hepatitis C. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 22, 1971, to July 26, 1974, and from October 18, 
1983, to July 22, 1986, when he was placed on the temporary 
disability retired list.  He was retired for permanent 
physical disability on October 31, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1999 and June 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The claimant appealed 
the evaluation assigned for his service-connected residuals 
of hepatitis C by the rating decision of June 1999, and has 
appealed the denial of increased ratings for his other 
service-connected disabilities and for a total disability 
rating based upon unemployability due to service-connected 
disabilities by rating decision of June 2000.  

The record shows that in his Substantive Appeal (VA Form 9), 
received in December 2001, the veteran stated that the appeal 
included an earlier effective date for the grant of any claim 
or increased rating.  The effective date of the grant for 
service connection for the veteran's disabilities was 
established by rating decision of June 1999, and that 
decision has become final as to the issue of effective dates.  
However, the rating decision of June 2000 granted an 
increased rating of 10 percent for residuals of hepatitis C, 
effective February 23, 1999, and that effective date is 
within the appeal period.  That issue is addressed in the 
Remand portion of this decision.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim except as to the issue of an earlier 
effective date, the regulations pertaining to reopened claims 
are inapplicable to this appeal.  In general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The VCAA imposes certain duties on VA.  In this case, 
although the RO did not have the benefit of the provisions of 
the VCAA, the record shows that the claimant was notified by 
RO letters of the evidence needed to substantiate his claims; 
that he was asked by RO letters to obtain and submit that 
evidence; and that he was informed that the RO would assist 
him in obtaining all such evidence.  The records further 
shows that the RO has obtained the veteran's complete service 
medical records, as well as all private and VA medical 
records identified by the claimant, and that he has been 
afforded special VA examinations in May and June 1999, in 
December 1999, in April 2000, and in May and October 2001, to 
include specialist medical opinions.  The claimant has 
declined a personal hearing before an RO Hearing Officer or 
before the Board, and in a letter received at the RO in May 
1999, he stated that he had no additional evidence to submit.  
While the RO was unable to obtain the veteran's August 1995 
records of treatment for his left leg skin graft at San 
Francisco Medical Center, the veteran was informed that the 
ultimate responsibility for obtaining those records lay with 
him.  In addition, the degree of the veteran's disability as 
of the date of the grant of service connection and 
subsequently must be assigned the greater emphasis.

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The appellant has not argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in the case, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims.  Because there is 
no reasonable possibility that further assistance top the 
appellant will aid in substantiating the claims, further 
development under the ptrovisions of VCAA is not warranted.   
38 U.S.C.A. § 5103A (West Supp. 2001). 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran's service-connected postoperative residuals 
of fracture, left distal tibia and fibula, with posterior 
tibial and common peroneal nerve damage, are
currently manifested by a limp on ambulation; some loss of 
motion in the ankle  joint; loss of muscle bulk in the area 
of his left lower extremity injury; a fixed varus angulation 
of 10 to 12 degrees and procurvatum of 8 to 10 degrees; a 3 
cms. shortening of the left lower leg; normal ankle reflexes; 
supple and pain-free subtalar motion; asymptomatic scars; 
diminished sensation on the dorsum and medial aspect of the 
left foot and lower lateral and medial aspect of the leg, 
without loss of protective sensation; and X-ray evidence of 
well-healed fractures with a synostosis between tibia and 
fibula, without crepitation, effusion or temperature 
increase. 

3.  The veteran's service-connected degenerative disc disease 
and arthritis of the lumbosacral spine are currently 
manifested by moderate intervertebral disc syndrome, with 
recurring attacks, painful limitation of motion, and X-ray 
evidence of disc space narrowing, osteophyte formation at L5-
S1, and mild disc space narrowing at T12-L1, without symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc; the limitation 
of motion of the lumbosacral spine is severe.  

4.  The veteran's service-connected residuals of rupture, 
left distal anterior tibial artery, are currently manifested 
by subjective complaints of intermittent swelling of the left 
lower extremity, with no objective clinical findings of 
chronic swelling, discoloration, stenosis, circulatory 
impairment, arterial or venous disease on recent Doppler 
studies, or demonstration of characteristic attacks four to 
six times per week.

5.  The veteran's service-connected residuals of hepatitis C 
are currently manifested by subjective complaints of nausea, 
fatigue, night sweats, and anorexia, and normal liver 
function tests, without objective clinical findings of weight 
loss or hepatomegaly requiring dietary restriction or 
continuous medication, or of incapacitating episodes having a 
total duration of two weeks but less than four weeks during 
the past 12-month period.  

6.  The veteran's service-connected donor site scars of the 
right iliac crest and anterior right thigh are superficial 
and currently manifested by complaints of tenderness on 
palpation, without objective clinical findings of poor 
nourishment, repeated ulceration, or limitation of function 
of the part affected.

7.  The veteran's service-connected defective hearing of the 
left ear is currently manifested by a Level I hearing acuity 
in that ear, while hearing acuity in the nonservice-connected 
ear is presumed normal.

8.  The veteran's service-connected disabilities render him 
unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected postoperative residuals of fracture, left 
distal tibia and fibula, with posterior tibial and common 
peroneal nerve damage are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), 
Part 4, §§ 4.71a, 4.124a, Diagnostic Codes 5262-8521 (2001).

2.  The criteria for a rating of 40 percent for service-
connected degenerative disc disease and arthritis of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5293-5292 
(2001).

3.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of rupture, left distal anterior 
tibial artery, are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.62, 4.104, Diagnostic Code 7117 (2001).

4.  The criteria for a rating in excess of 10 percent for 
residuals of hepatitis C are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), 
Part 4, § 4.114, Diagnostic Code 7354 (in effect prior to 
July 2, 2001); Diagnostic Code 7354, in effect on and after 
July 2, 2001).

5.  The criteria for a rating in excess of 10 percent for 
service-connected donor site scars of the right iliac crest 
and anterior right thigh are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), 
Part 4, §4.118, Diagnostic Code 7804 (2001).

6.  The criteria for a compensable rating for defective 
hearing of the left ear are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991; Supp. 2001);  38 C.F.R. § 3.321(b)(1), 
Part 4, §4.85, Diagnostic Code 6100 (in effect on and after 
June 10, 1999).

7.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and a total disability rating is waranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991; Supp. 2001);  
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.34l, Part 4, 
§§ 4.16(a),(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that each of his service-connected 
disabilities has increased in severity; that each is more 
disabling than is reflected by the currently assigned 
disability rating; and that those disabilities have rendered 
him incapable of securing and maintaining substantially 
gainful employment.


I.  The Evidence

The report of service entrance examination for the veteran's 
initial period of active service disclosed 1st degree pes 
planus, bilateral, and varicosities of the lower extremities, 
bilateral, but was otherwise unremarkable.  Service medical 
records from his first period of active service were silent 
for complaint, treatment, findings or diagnosis of any 
pertinent abnormalities.  The report of service separation 
examination for the veteran's initial period of active 
service is not available.  His DD Form 214 shows that the 
veteran's rank and military occupational specialty during his 
initial period of service was Specialist 4 in a 
Communications Center (72B).

The report of service entrance examination for the veteran's 
second period of active service is not available, and the 
veteran must be presumed to have been in sound condition at 
service entry in October 18, 1983. 38 U.S.C.A. §§ 1111, 1132 
(West 1991).  Service medical records show that on July 22, 
1985, the veteran's motorcycle was struck from the rear and 
he sustained open comminuted transverse fractures of the 
distal left tibia and fibula with a 3 cm. transverse 
laceration.  Physical examination upon private hospital 
admission disclosed obvious deformity and palpable crepitance 
of the distal end of the tibia, a good posterior tibial 
pulse, and absent dorsalis pedis pulse, with normal motion 
and no effusion, pain, or swelling of the left knee, and 
normal sensation in the left foot and toes.  The veteran 
underwent debridement of the left lower leg wound and closed 
reduction of the tibia and fibula fractures, with placement 
of a long-leg cast, and was transferred to Letterman Army 
Medical Center for further treatment.  His military 
occupational specialty during his second period of active 
service was Watercraft Engineer (61C). 

A January 1986 Narrative Summary prepared for a Medical 
Evaluation Board shows that on examination upon arrival at 
Letterman Army Medical Center, the veteran exhibited symptoms 
compatible with an ankle compartment syndrome.  He was taken 
to the operating room and underwent a four-compartment 
fasciotomy, during the course of which his anterior tibial 
artery was severed and subsequently ligated proximally and 
distally.  The tibia fracture was reduced and placed in an 
external fixator, and the wound was debrided and irrigated.  
Postoperatively, the veteran underwent skin grafts for his 
four-compartment fasciotomy, which did well except for an 
exposed area over the extensor hallucis longus tendon that 
received local wound care and subsequently healed.  The 
external fixator was removed after three weeks, and a long-
leg cast was applied with pins in place.  Following removal 
of the pins after the fifth week, the veteran's left leg was 
again casted, and he was allowed to ambulate.  However, 
evaluation of X-rays disclosed angulation at the fracture 
site, and the cast was wedged to correct the alignment of the 
fracture.  

Neurologic examination disclosed decreased sensation over the 
dorsum of the left foot, particularly in the first web space, 
with intact sensation on the sole of the foot.  Motor 
function was noted to be 1/5 on both ankle dorsiflexion and 
plantar flexion, with 1/5 active motion of the extensor 
hallucis longus and the extensor communis, and 1/25 strength 
in the flexor hallucis longus and flexor digitorum longus at 
the ankle.  The veteran remained in a long-leg cast for 
approximately six weeks, then was changed to a short leg PTB 
cast for another six weeks before being fitted with a 
fracture brace.  Follow-up X-rays revealed good alignment of 
the fracture with formation of a healing callus.  

On physical examination in January 1986, a good range of 
motion was found at the left hip and knee, with swelling over 
the distal portion of the leg and pain on palpation to the 
fracture site, but no motion on stress applied at the 
fracture site.  A healing skin graft was present on the 
anterior aspect of the distal leg, with no evidence of an 
open wound.  Minimal active motion was found on dorsiflexion 
and plantar flexion of the left ankle joint, while there was 
5 degrees of passive dorsiflexion and 15 degrees of passive 
plantar flexion, and 2 degrees of passive inversion and 
eversion, without pain on motion.  Edema and a rubor 
appearance of the left foot was noted when the left lower 
extremity was in the dependent position, due to poor venous 
outflow, resolving upon elevation of the leg.  
Electromyography (EMG) of the left lower extremity disclosed 
partial denervation of both the peroneal and posterior tibial 
nerves in the left lower extremity, and stretching and motion 
exercises were recommended.  The veteran was ambulating in a 
fracture brace, with full weight-bearing, and his 
neurological status remained unchanged.  The diagnoses were 
Grade II open left distal tibia-fibula fractures; rupture of 
the anterior tibial artery; and compartment syndrome, left 
leg, with resulting decreased function in both the anterior 
and posterior compartments, status post open reduction and 
external fixation of the left distal tibia, four compartment 
fasciotomy, and skin grafting of the fasciotomy sites.

A report of medical history completed by the veteran in 
February 1986 noted complaints of broken left leg bones with 
possible nonunion, severe nerve damage in lower left leg and 
toes, extensive vascular damage causing pain, swelling, 
weakness, discoloration, and lack of endurance, and symptoms 
of hepatitis.  His service separation examination, conducted 
in February 1986, noted findings of a left tibia and fibula 
fracture; scars of the lower extremity and over each eye; a 
congenital factor IX deficiency; non-A, non-B hepatitis with 
secondary liver complaints associated with transfusions for 
his factor IX deficiency; Grade II open left distal tibia-
fibula fractures; rupture of the anterior tibial artery; left 
anterior compartment syndrome; and dependent edema of the 
left lower extremity, secondary to poor venous outflow; and 
it was noted that the veteran's complaints were addressed in 
the Narrative Summary prepared for the Medical Evaluation 
Board. 

Medical Evaluation Board proceedings in March 1986 assigned 
diagnoses of non-A, non-B hepatitis secondary to blood 
transfusions for a congenital factor IX deficiency 
(hemophilia), resolving; Grade II open left distal tibia-
fibula fracture; rupture of the anterior tibial artery; 
compartment syndrome, left anterior compartment; and 
dependent edema left lower extremity, secondary to poor 
venous outflow; all of which were incurred in service and 
none of which preexisted service entry.  The veteran was 
referred to a Physical Evaluation Board.  Physical Evaluation 
Board proceedings in May 1986 determined that the veteran was 
physically unfit for duty due to comminuted fractures of the 
distal tibia and fibula with associated laceration of the 
anterior tibial artery, left anterior compartment syndrome, 
and venous obstruction; and resolving hepatitis; incurred in 
the line of duty while entitled to receive base pay.  X-rays 
of the left tibia and fibula in June 1986 revealed healed 
fractures of the distal tibia and fibula, with remnants of 
the compression plates, a one-half shaft width overriding of 
the distal fragments in a posterior direction, and minimal 
lateral angulation at the anteroposterior fracture line.  The 
veteran was placed on the Temporary Disability Retired List 
(TDRL), with a 50 percent disability rating, effective July 
22, 1986.  

In July 1986, the veteran filed his original application for 
VA disability compensation benefits for the disabilities 
shown in his service medical records.  He submitted his 
service medical records, including those described above; his 
DD Form 214's for both periods of active service, and was 
asked to identify the specific disabilities for which service 
connection was sought.  Thereafter, VA examinations were 
scheduled for his residuals of fracture of the left distal 
tibia and fibula, rupture of the left anterior tibial artery, 
dependent edema of the left lower extremity, and left 
anterior compartment syndrome, including orthopedic and 
peripheral vascular examinations.  The veteran failed to 
report for the scheduled VA examinations.  He was notified by 
RO letter of September 25, 1986, that his claims had been 
denied because of his failure to report for the scheduled VA 
examinations, and that no further action would be taken 
unless he notified the RO of his willingness to report for VA 
examinations.  He was informed of his right to appeal that 
determination, to submit additional evidence, and to have a 
personal hearing. The veteran did not respond to that letter, 
did not notify the RO of his willingness to report for VA 
examinations; and did not initiate an appeal.  That decision 
became final after one year.

On February 23, 1999, the veteran reopened his claim for 
service connection for malunion of the left distal tibia with 
varus deformity; left posterior tibial and common peroneal 
nerve damage; chronic active non-A, non-B hepatitis with 
secondary fatigue, anxiety, nausea and sweats; hemophilic 
factor IX deficiency, with secondary joint pain and tooth 
abscess; shortening of the left leg secondary to Grade II 
left distal tibia-fibula fracture; curvature of the spine 
secondary to Grade II left distal tibia-fibula fracture with 
left leg shortening; poor circulation in the left lower leg; 
and a knot at a donor site (unspecified).  He reported no 
postservice treatment for his claimed disabilities other than 
treatment for a left leg skin graft at San Francisco Medical 
Center in August 1995.  The RO's request for those records 
received no response.

With his application, the veteran submitted a report of 
evaluation for TDRL status, conducted at Letterman Army 
Hospital in August 1989.  That report cited the veteran's 
complaints of left lower leg pain on prolonged walking or 
standing, difficulty in negotiating stairs and curbs because 
of a left foot drop, and chronic fatigue.  Examination 
disclosed no evidence of ascites, while the liver was 
difficult to palpate and had a smooth border, with moderate 
tenderness, and the sclerae were clear and there was no 
icterus.  Examination of the left lower extremity revealed a 
marked anterior bowing and varus deformity of the tibia and 
fibula, decreased sensation in the in the dorsal aspect of 
the left foot, profoundly in the first webspace, and over the 
dorsum of the toes, with some improvement in sensation over 
the dorsum of the foot proper.  The skin was well-healed, and 
the skin grafts were intact.  Muscle strength on dorsiflexion 
of the ankle was 4/5, extension of the toes was 3/5, plantar 
flexion was 4/5, and toe flexion was 3/5.  X-rays revealed no 
fracture line at the distal tibia and fibula, but a 12 degree 
varus deformity with bayoneting of the healed fracture 
fragments was noted.  Laboratory tests disclosed total 
protein of 7.8, total bilirubin of 0.8; SGPT of 186; and SGOT 
of 102.  

The service department examiner stated that the veteran was 
unable to ambulate significant distances because of pain in 
the left ankle and lower extremity and difficulty with foot 
drop on negotiating stairs and curbs.  He further expressed 
the opinion that the veteran's hepatitis would progress to 
chronic active non-A, non-B hepatitis; that he would probably 
develop cirrhosis which might impair his health and shorten 
his life span; and that he should be followed to ascertain 
progression of his chronic hepatitis.  It was noted that the 
veteran did not desire orthopedic procedures to correct his 
left leg deformity, and that he remained unfit for military 
duty.  The diagnoses were malunion of the left distal tibia 
with varus deformity; left posterior tibial and common 
peroneal nerve damage; chronic active non-A, non-B hepatitis; 
and hemophilia, factor IX deficiency.  The veteran was 
subsequently permanently retired with a 40 percent disability 
rating on October 31, 1989.  

The veteran also submitted an August 30, 1990, decision by an 
Administrative Law Judge, Social Security Administration 
(SSA), finding that he was entitled to disability benefits 
under the provisions of the Social Security Act, effective 
March 2, 1989, because of Type B hemophilia; residuals of 
fracture of the left tibia and fibula with nerve damage and 
nonunion of the tibia at the fracture site; non-A, non-B 
hepatitis secondary to transfusions following his left lower 
extremity fractures; chronic fatigue, diminished exercise 
tolerance, lack of energy, persistent transaminase 
elevations, and liver enlargement secondary to chronic 
hepatitis; neck and left leg injuries secondary to an 
automobile accident, with wedging of the T12 vertebra; and X-
ray evidence establishing union of the left leg fracture, 
with an angular deformity of the leg, mild demineralization, 
and a 2 cm. shortening of that leg.  The decision cited 
January 1988 VA findings of fatigue and lack of energy, as 
well as evaluation of the veteran by Dr. E.M.W. in March 1989 
for neck and left leg injuries sustained in an automobile 
accident, and January and February 1990 reports from by Dr. 
M.T.J. regarding the veteran's residuals of hepatitis C and 
his traumatic injury of the left lower leg.  The decision 
concluded that the veteran had chronic fatigue and pain due 
to hepatitis, as well as swelling, paraparesis, weakness and 
impairment of the lower extremities, and that those 
disabilities rendered him disabled within the meaning of the 
Social Security Act.

An RO letter of April 16, 1999, requested medical evidence 
from the private facility identified by the claimant, and he 
was informed of the action taken by RO letter of even date 
and asked to assist in obtaining that evidence.  He was 
further notified that additional evidence was needed to 
resolve his claims, including evidence of treatment for his 
claimed disabilities since service separation, and was asked 
to provide the name, address of the doctor or hospital 
providing any medical treatment, the conditions treated, the 
findings and diagnoses, and the dates of treatment.  An RO 
letter of April 21, 1999, asked that the veteran provide 
medical evidence that his back condition is the result of 
shortening of his left lower extremity due to fractures, and 
letters from doctors or medical facilities providing 
treatment for those conditions.  

In a letter received at the RO in May 1999, the veteran 
stated that he had no additional evidence to submit, and 
requested a VA medical examination.  

A report of VA audiology examination, conducted in May 1999, 
noted the veteran's statement that he has some mild 
difficulty hearing in the presence of background noise, but 
not to an extent that it interfered with his daily life.  He 
related that he worked on a ship for two years as a marine 
engineer, and worked two years in a computer center, but 
denied any postservice recreational or occupational noise 
exposure, and denied tinnitus.  Examination disclosed normal 
inner ear function, the tympanic membranes were intact and 
functioned normally, crossed and uncrossed acoustic reflexes 
were present and normal, and acoustic decay testing was 
negative.

On VA audiometry evaluation in May 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
10
15
30
15
LEFT
10
5
15
70
25

Speech audiometry revealed speech recognition ability of 94 
percent correct in both ears.  Those findings equate to a 
Level I hearing acuity in each ear.  The diagnosis was 
bilateral asymmetric high-frequency hearing loss, and the 
examiner noted that the average speech discrimination 
thresholds were less than 26 decibels, and therefore normal.  

A report of VA orthopedic (musculoskeletal) examination, 
conducted in May 1999, cited the veteran's history of 
inservice left lower extremity trauma and medical treatment, 
and his complaints of chronic left lower extremity pain and 
decreased ability to walk, lift, bend or squat, left ankle 
problems, and pain in both knees, worse on the right.  He 
reported that he took no medication for any of his symptoms.  
Examination disclosed a slight bowing of the left 
tibia/fibula with a 12 degree varus angulation, and a 3 cm. 
shortening of the left leg between knee and ankle, as 
compared to the right, resulting in an altered gait.  X-ray 
revealed a healed distal tibia/fibula fracture, with minimum 
callus formation and minimum sclerotic changes in the 
proximal tibia.  Tenderness to palpation, reduced muscle 
strength and decreased range of motion of the left ankle was 
found, with plantar flexion to 20 degrees, dorsiflexion to 10 
degrees, inversion to 5 degrees, and eversion to 0 degrees.  
The veteran has a flat-footed gait due to limitation of ankle 
motion, and was unable to walk on heels and toes.  X-rays of 
the left ankle disclosed moderate callus formation 
surrounding the distal tibia, but was otherwise normal.  

Examination of the knees disclosed no abnormalities, but 
palpation disclosed chronic bursitis in both knees, medially 
and laterally.  Squatting was performed with difficulty due 
to knee, ankle and back pain.  Range of motion of the knees 
was from full extension to 115 degrees, bilaterally, with a 
slight crepitus but no locking or catching.  No slippage of 
the ligaments was found, and no varus or valgus deformity was 
present in either knee.  X-rays of the knees disclosed no 
abnormalities.  The diagnoses were history of fracture, left 
tibia/fibula, with residuals as noted; severe limitation of 
left ankle motion secondary to left tibia/fibula trauma with 
residuals as stated; and chronic bursitis of the knees, 
bilateral.

A May 1999 report of VA examination of the veteran's spine 
cited a history of an inservice back injury, worsening since 
his motorcycle accident, and described as daily chronic pain 
in the lumbosacral and thoracic areas.  The veteran wore 
corrective shoes secondary to post-trauma shortening of the 
left leg, and had an altered gait with a distinct limp to the 
right.  Examination disclosed that forward flexion was 
accomplished to 60 degrees, extension to 20 degrees, and 
lateral bending and rotation to 20 degrees, bilaterally, 
while straight leg raising was negative, bilaterally.  The 
veteran had a well-developed musculature, bilaterally, but 
tenderness was noted on palpation over the paravertebral 
areas.  The examiner offered the opinion that the veteran's 
altered gait caused alignment problems of the back and the 
hips not to be horizontal, resulting in increased pressure on 
the musculature of the lumbosacral spine area.  X-rays of the 
lower back revealed disc space narrowing and osteophyte 
formation at L5-S1, and mild disc space narrowing at T12-L1.  
The diagnosis was severe disc space narrowing and osteophyte 
formation at L5-S1; mild disc space narrowing at T12-L1; and 
chronic muscular strain.

On VA neurology examination in May 1999, the veteran 
complained of loss of sensation in the sole and lateral 
aspect of his left foot and the median aspect of his left 
leg, with swelling on prolonged standing and difficulty in 
moving the foot up and down.  He was noted to walk with a 
limp and to have difficulty with tandem walking because of a 
discrepancy in left leg length of approximately 3.5 cm.  
Examination revealed some loss of muscle around the injury 
site on his left lower extremity, pain on palpation at the 
injury site, and a deformity of the distal third of the leg 
between knee and ankle.  However, strength was 5/5 in the 
upper and lower extremities, strength on left ankle 
dorsiflexion of 4/5, big toe extension of 3/5, and inversion 
and eversion of the ankles was 5/5, bilaterally.  Decreased 
sensation to touch and pinprick was found on the dorsum and 
medial aspect of his left foot and on the medial aspect of 
his left lower leg, and deep tendon reflexes were equal and 
active, bilaterally.  The diagnoses were left common peroneal 
and posterior [tibial] nerve palsy, secondary to surgery, 
with sensory deficit and some weakness of dorsiflexion of the 
left ankle and big toe, and limping because of shortening of 
the left leg.

A May 1999 report of VA vascular examination cited the 
veteran's history of left lower leg injury, with four 
compartment fasciotomy, left anterior compartment syndrome 
and venous obstruction, as well as his complaints of daily 
chronic swelling of the left lower leg extending to the 
ankle, with alteration of color and foot discomfort.  
Examination disclosed alteration of color in the left lower 
leg which appeared permanent in nature, with intact and 
palpable pulses and no evidence of swelling.  There was a 
slight rubor of the left foot as compared to the right, 
increased in the dependent position and with improvement upon 
elevation.  The diagnosis was history of trauma, left lower 
leg, status post fasciotomy, with swelling and involvement of 
the vascular system.  

A May 1999 report of VA examination for residuals of 
hepatitis C called attention to the veteran's' history of 
multiple transfusions, cited his complaints of chronic 
fatigue, decreased activity tolerance, night sweats, 
nocturnal nausea, and abdominal tenderness, and noted that he 
denied vomiting, bleeding or alteration of stools, or the use 
of a special diet or medication.  Examination disclosed 
tenderness in the left lower quadrant on deep palpation of 
the abdomen, with no evidence of ascites, vascular 
alterations, spider angiomata, erythema, pallor, or muscle 
wasting.  The examiner referred to having great difficulty in 
palpating the liver.  A hepatitis panel was positive for 
hepatitis C.  The diagnosis was chronic hepatitis C.

A May 1999 VA examination of the veteran's scars noted his 
history of skin grafting, resulting in donor site scarring as 
well as surgical scars.  Examination revealed a donor site 
scars of the anterolateral thigh, measuring 9 inches by 2 1/2 
inches and 4 inches by3 1/2 inches, white in coloration; a very 
small donor site scar on the right iliac crest; and medial 
scars on the left lower leg, measuring 5 inches by 1/2 inch and 
3 inches by 3 inches.  The examiner stated that keloid 
formation was present, without adhesions to the underlying 
tissue, with alteration of sensation and temperature 
perception and with complaints of tenderness elicited on 
palpation.  The diagnosis was scars, as stated.

A rating decision of June 1999 granted service connection for 
postoperative residuals of left tibia and fibula fracture, 
with posterior tibial and common peroneal nerve damage, 
evaluated as 30 percent disabling; for degenerative disc 
disease and arthritis of the lumbosacral spine, evaluated as 
20 percent disabling; for residuals of rupture, left distal 
anterior tibial artery, evaluated as10 percent disabling; for 
residuals of hepatitis C, evaluated as noncompensably 
disabling; for donor site scars of the right iliac crest and 
anterior right thigh, evaluated as 10 percent disabling; and 
for defective hearing of the left ear, evaluated as 
noncompensably disabling.  All awards of service connection 
were effective February 23, 1999, the date of receipt of the 
veteran's reopened claim.  Service connection was denied for 
right ear hearing loss and for hemophilia B (genetic factor 
IX).  

The veteran was notified of those determinations by RO letter 
of July 29, 1999, with a copy of the rating decision, which 
informed him of the issues addressed, the evidence 
considered, the decisions made, and the reasons and bases for 
those decisions.  The veteran filed a Notice of Disagreement 
complaining that he was not afforded liver function tests and 
taking issue with the 10 percent evaluation assigned for his 
service-connected residuals of hepatitis C, and was issued a 
Statement of the Case addressing that issue in September 
1999.  

In October 1999, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, and reported that he had annual income of 
$15,000 from SSA benefits and Army retirement benefits.  In 
addition, he sought increased rating for his service-
connected disabilities, alleging that each of those 
disabilities had increased in severity.

Additional special VA examinations of the veteran were 
conducted in December 1999.  The results on VA audiology 
examination were essentially unchanged from the May 1999 
examination, with average puretone thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz of 13.75 decibels in the right 
ear and 23.75 decibels in the left ear, and speech 
recognition of 96 percent correct in the right ear and 98 
percent correct in the left ear, corresponding to a Level I 
hearing acuity in each ear.  On a December 1999 VA vascular 
examination, the reporting physician stated that he did not 
see any evidence of arterial or venous disease; that the 
veteran's peripheral pulses were good; that there was no 
significant varicose disease in his legs; and that he had no 
abdominal mass suggestive of abdominal aortic aneurysm.  
Doppler studies of the lower extremity arteries disclosed a 
mild increased velocity within the left external iliac artery 
which could be normal or could represent a mild stenosis, 
while flow through the remaining segmental arteries was 
satisfactory, and ankle brachial indices were normal, 
bilaterally.  The Doppler study diagnosis was no significant 
lower artery stenosis.  The vascular diagnosis was normal 
circulatory system.  

On the December 1999 VA examination of the veteran for 
residuals of hepatitis C, the examiner noted that the veteran 
was not jaundiced; that he had a regular cardiac rhythm, 
without murmurs; that his lungs were clear and his abdomen 
was negative for organomegaly or tenderness.  Laboratory 
tests, including liver function studies, revealed that 
albumin was 4.2 gm/dl; alkaline phosphatase was 74; SGOT was 
42, and SGPT was 73.  He was positive for hepatitis C 
antibodies, and kidney function was within normal limits.  

A December 1999 special VA neurological examination disclosed 
that the veteran walked with a limp and had difficulty in 
heel and toe walking, and cited findings of loss of muscle 
bulk in the area of his left lower extremity injury.  Muscle 
strength was as previously indicated, sensation was 
diminished on the dorsum and medial aspect of the left foot 
and lower lateral and medial aspect of the leg, while knee 
and ankle reflexes were active and symmetrical, bilaterally.  
The diagnosis was left common peroneal and posterior tibial 
nerve palsy, with deficit in the distribution of the common 
peroneal and posterior tibial nerve.  A VA scars examination 
noted a scar on lateral surface of the left lower leg about 
10 inches in length, another at the medial aspect of the left 
lower leg about 7 inches in length, another at the anterior 
aspect about 3 inches in length, and skin graft donor sites 
of the left thigh.  There were no findings of tenderness, 
ulcerations, depression, or adhesions of the scars.  The 
diagnosis was disfigurement of the left leg due to old open 
fracture.  

A December 1999 report of VA orthopedic examination cited the 
veteran's medical history and current complaints.  
Examination disclosed findings similar to those shown on the 
previous musculoskeletal examination of the veteran is May 
1999, with a vague lumbar spine tenderness but none over the 
posterior superior iliac spine; a discrepancy in leg length 
of 2.5 cm. with a pelvic tilt; full forward flexion, with 
extension to 10 degrees and lateral bending to 15 degrees, 
bilaterally; and no findings of paravertebral muscle spasm or 
pathologic reflexes.  Examination of the left lower extremity 
revealed non-tender donor site scars of the left anterior 
thigh and right lateral thigh, an anterior scar of the distal 
tibia with grafting over the lateral aspect of the leg 
corresponding to the exploration and fasciotomy, as well as a 
medial surgery scar without grafting.  

Examination of the left lower extremity disclosed a marked 
varus and procurvatum deformity of the distal tibia/fibula, 
with varus angulation of 10 to 12 degrees and procurvatum of 
8 to 10 degrees, with X-ray evidence of well-healed fractures 
with what appeared to be a synostosis between tibia and 
fibula.  On ankle examination the veteran complained of a 
vague tenderness over the joint line, but there was no 
crepitation, no effusion and no temperature increase, and 
subtalar motion was supple and without pain.  Full extension 
was present in both knees, with full and complete flexion to 
150 degrees, bilaterally; Lachman's, Appley's and McMurray's 
signs were negative, and there was no effusion, joint line 
tenderness, or instability.  Range of left ankle motion was 
to 5 degrees on dorsiflexion and 20 degrees on plantar 
flexion versus 20 and 30 degrees, respectively, at the 
opposite ankle.  Muscle strength in the left ankle was 3/5 in 
the extensor hallucis longus, and 4/5 on dorsiflexion, 
plantar flexion, and ankle inversion and eversion, with 
normal findings on the right.  Diminished sensation to touch 
was noted over the dorsum of the left foot, and the dorsis 
pedis and posterior tibial pulses were both intact.  There 
were no areas of skin breakdown suggesting loss of 
sensibility, while some increased callous formation was noted 
at the lateral border of the left foot.  X-rays revealed the 
previously described deformities of the left tibia/fibula, 
with apparent synostosis, and with well-healed fractures and 
only minimal arthritic changes.   

The orthopedic examiner expressed the opinion that the 
veteran's left tibia/fibula fracture was a profound injury, 
requiring fasciotomy which tends to produce scarring in the 
underlying musculature, with resultant weakness in the 
muscles tested.  He noted, however, that there was no 
specific focal paresis compatible with a complete injury to 
the common peroneal nerve, and that the veteran had intact 
extensor hallucis longus function with only some limitation 
in range, and was able to stand on heels and toes, and 
extensor hallucis longus function was clearly demonstrated 
when he attempted to heel-walk.  He further noted that the 
veteran did not appear to have sustained an anterior tibial 
artery injury, noting that the dorsalis pedis was readily 
palpable.  He indicated that the veteran's gait was clearly 
altered as a result of the varus deformity and the 2.5 to 3 
cm. leg length discrepancy, and had produced secondary 
changes in the veteran's spine biomechanics with lumbar disc 
degeneration and low back pain.  He noted that the veteran's 
knees were quite stable, with no evidence of meniscus injury 
and no clinical demonstration of significant arthrosis.  He 
noted that this might eventually cause right knee changes or 
osteoarthrosis, although none were found on the current 
examination.  In summary, he stated that the veteran's left 
tibia/fibula fractures have resulted in a residual decreased 
range of left ankle motion, chronic left ankle swelling and 
pain, diminished sensibility on the dorsum of the left foot 
with maintenance of protective sensibility; leg length 
discrepancy, and marked varus and procurvatum deformity.  He 
further indicated that the veteran's altered gait was related 
to his subsequent development of low back pain, but not to 
any findings or symptoms involving the cervical spine, which 
were unrelated to his left lower leg injury.  He expressed 
the opinion that the veteran had a diminished capacity to 
stand on his left lower extremity and should limit himself to 
household ambulation, and that prolonged standing would 
result in left ankle swelling and discomfort and cause 
difficulty in negotiating stairs and entering and exiting a 
vehicle.

A report of VA psychiatric examination, conducted in December 
1999, cited the veteran's statement that he just sits around; 
that he feels tired due to his hepatitis C; that he 
experiences pain of the back, legs and joints; and that he 
sometimes gets depressed or anxious although there is nothing 
to worry about.  He reported sleeping six hours per night on 
the average and takes naps during the day, and denied ever 
seeing a mental health care provider or taking psychotropic 
medications.  He stated that he gets up at 5:30 a.m. and 
works around his property; that he has a couple of dogs and 
that he has 5 or 6 close friends who come over and visit with 
him.  He related that during his first period of service, he 
was a data communications center specialist, and was a marine 
engineer during his second period of service.  Mental status 
examination was within normal limits, with no findings of 
depression or anxiety.  The veteran further stated that he 
enjoyed his last job as a boilermaker and that it paid well, 
but he kept falling asleep and he was not motivated to seek 
employment and didn't feel good enough to work.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
the examiner stated that his Global Assessment of Functioning 
(GAF) score was 80, indicating that symptoms, if any, are 
transient and expectable reactions to psychosocial stressors 
[with] no more than slight impairment of social, occupational 
or school functioning.  

A VA Social & Industrial Survey in December 1999 found that 
the veteran lives in a residence in Oak Ridge, Missouri; that 
his nearest relative is his mother, who lives in the same 
town; that he has a high school education and one year of 
college; that he receives income from VA and SSA which he 
manages without the need for assistance; that he complains 
that his health is poor; and that he was last hospitalized in 
1985.  The veteran stated that he avoids crowds and social 
situations and reports depression, but has no difficulty 
getting along with others; that he has some 
anxiety/nervousness when he leaves home and would rather stay 
on his property; and that he takes no medication and has 
never seen a mental health provider.  The interviewer noted 
that the veteran receives SSA disability benefits and VA 
disability compensation benefits, but believed that he should 
be awarded full disability by VA, and expressed resentment 
toward the government for failing to adequately compensate 
him for illnesses and injuries received while serving his 
country.  The veteran related that he was married the first 
time for several months, and the second time from 1991 to 
1995, with one child, age 7.  He reported that he has dogs 
that he enjoys spending time with, and that he enjoys 
spending time with his daughter.  He reported that his 
primary problems are physical in nature, consisting of his 
service-connected disabilities, and related that he had 
occupational experience working as a farmer, longshoreman, 
truck driver, and painter but had not worked since 1989 due 
to health problems.  

A report of special VA liver examination in April 2000 cited 
the veteran's statements regarding the onset of hepatitis C 
symptoms, lasting about a year, and his current complaints of 
fatigue, nausea, night sweats, anorexia, and vague abdominal 
pain.  He denied vomiting or blood in his stools, denied any 
significant weight gain or loss, and denied symptoms of 
malabsorption such as loose bowel movements or foul-smelling 
stools.  Examination disclosed that he was well-nourished, 
with no evidence of muscle wasting, no palmar erythema, 
spider angiomata, or gynecomastia.  The liver size was 10 
cms. by percussion, there was no evidence of ascites, and the 
liver was not palpable under the right costal margin.  Liver 
function studies revealed albumin of 4.2 gm/dl; total 
bilirubin of .7; alkaline phosphatase of 72; SGOT of 36; SGPT 
of 47; and globulin of 3.4, with an otherwise normal blood 
chemistry.  He was positive for the hepatitis C antibody.  A 
liver-spleen scan showed normal liver and spleen size, with 
minimal radiotracer uptake with the bone marrow compatible 
with hepatocellular disease.  The examiner stated that the 
veteran's symptoms and laboratory findings were all 
consistent with chronic hepatitis C, while noting that the 
veteran had not progressed to the point of having liver 
cirrhosis.  He noted that the degree of liver damage from 
hepatitis could not be measured without a liver biopsy, which 
could not be done because of the veteran's hemophilia and the 
risk that he might bleed during the procedure.  The diagnosis 
was chronic hepatitis C.  

A rating decision of June 2000 continued the previous 
evaluations for the veteran's service-connected disabilities, 
with the exception of his residuals of hepatitis C, which was 
increased from a noncompensable rating to 10 percent, 
effective February 23, 1999.  His claim of entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities was denied.  The veteran was 
notified of those determinations by RO letter of July 27, 
2000, with a copy of the rating decision.  That letter 
further informed the veteran incorrectly that the increase in 
the evaluation of his service-connected residuals of 
hepatitis was considered to satisfy his appeal for an 
increased rating for that disability, and that no further 
action would be taken on his appeal unless he objected within 
60 days of the date of that letter.

A Notice of Disagreement, received at the Board in August 
2000, took issue with the denial of increased ratings for his 
service-connected disabilities and the denial of a total 
disability rating based on unemployability.  The RO scheduled 
additional VA examinations of the claimant.  

A report of VA general medical examination in May 2001 noted 
the examiner's review of the veteran's claims folder, and 
cited his own prior examinations of the veteran in which he 
recounted the veteran's medical history in detail.  
Examination disclosed that the veteran stood 5 feet, 11 
inches tall, weighed 180 pounds, denied weight changes, and 
had an adequate body build and state of nutrition.  Blood 
chemistry was within normal limits.  He walked with a 
distinct limp due to shortening of the left leg secondary to 
an inservice injury.  Examination of the ears revealed that 
the tympanic membranes were normal, and the whisper test was 
positive.  Cardiovascular examination revealed that 
peripheral pulses were normal in the extremities, 
bilaterally, and no edema or circulatory problems were noted.  
The abdomen was soft and non-tender, without organomegaly, 
and liver percussion disclosed that the liver was 10 cms.  
There was no evidence of ascites, no muscle wasting, and no 
other abnormalities.  His liver function tests were slightly 
elevated, with SGOT of 38 and SGPT of 46, while albumin was 
4.4 and alkaline phosphatase was 69.  Examination of the 
musculoskeletal system revealed the leg length discrepancy 
previously noted, with a resulting limp, and the same range 
of motion found on previous examinations.  Range of lumbar 
motion was to 43 degrees, extension to 18 degrees, and 
lateral flexion to 18 degrees, bilaterally, and X-rays of the 
lumbar spine disclosed degenerative joint disease, mild 
curvature to the left, and narrowing at L5-S1, without other 
changes.  Neurological examination revealed the same decrease 
in sensation in the left foot and lower leg previously noted, 
without change.  The general medical diagnoses were unchanged 
since the previous examinations, and the veteran admitted 
that his health status had not change since the earlier 
examinations, but remained the same.  The examiner noted that 
the veteran complained of "some fatigue over the years", 
nausea about three times a week, and an occasional stool 
light in color but otherwise unremarkable, and denied 
vomiting.  The examining physician stated that the diagnoses 
were unchanged from the previous examinations.

A May 2001 VA audiology examination shows that the veteran 
denied a history of tinnitus, otorrhea, otologic surgery or 
the use of hearing aids, but noted diagnoses of hemophilia 
and hepatitis and extensive inservice treatment with 
antibiotics, and recounted a history of inservice noise 
exposure without hearing protection.  He related that he 
worked around high-speed computer systems for two and one-
half years.  The examining audiologist compared the veteran's 
hearing acuity as shown during his periods of active service, 
and on service separation examination in February 1986, 
noting audiometry findings of left ear hearing loss with 
normal right ear hearing.  Middle ear function was normal, 
tympanic membranes were unremarkable, acoustic reflex tests 
were negative, and the audiology examination was normal.  The 
results on VA audiometry examination in May 2001 were 
essentially unchanged from the May 1999 and December 1999 
examinations, with average puretone thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz of 15 decibels in the right ear 
and 23.75 decibels in the left ear, and speech recognition of 
98 percent correct in the right ear and 94 percent correct in 
the left ear, corresponding to a Level I hearing acuity in 
each ear.  The diagnosis was bilateral sensorineural hearing 
loss, with moderate to severe hearing loss at 4,000 Hertz in 
the left ear.

Another VA orthopedic examination, conducted in October 2001, 
cited the veteran's original left lower extremity injury and 
treatment, and his current complaints of decreased sensation 
in the left lower leg, and generalized weakness and some 
swelling after walking or standing for three hours.  
Examination disclosed 
a pelvic tilt, a limp from left to right, a 13 degree valgus 
deformity of the left lower leg, and a 3 cm. shortening of 
the left lower leg requiring the use of a built-up shoe.  
Circumferential measurements of the lower extremities six 
inches below the knees were 15 1/4 inches on the right and 14 3/4 
on the left; while 12 inches below the knee, measurements 
were 9 1/2 on the right and 8 3/4 inches on the left.  The 
veteran had difficulty in squatting or standing on heels and 
toes.  Strength testing against resistance in dorsiflexion 
and plantar flexion of the left foot was about half of that 
on the right, with another 20 percent drop after three 
seconds of continued resistance.  Passive range of motion in 
the left ankle was to 5 degrees on dorsiflexion, plantar 
flexion to 32 degrees, eversion to 5 degrees and inversion to 
20 degrees, and range of motion of the left knee was full and 
complete on flexion and extension.  The skin of the feet was 
warm and dry, with good color, and there was no evidence of 
swelling or skin break down, pulses were strong, and nail 
beds were intact and without abnormality.  There was some 
slight tenderness and increased sensitivity in the scar 
tissue.  An unretouched color photograph of the veteran's 
left leg disclosed a varus deformity and scarring, with no 
areas of discoloration.  The examiner noted that arterial 
flow studies (Doppler) had previously been done and were not 
repeated because of current findings that the skin of the 
left lower extremity was warm and dry, with good color and no 
alteration of temperature.  X-rays of the left tibia/fibula 
disclosed an old fracture deformity with mild degenerative 
disease of the ankle.  The diagnoses were post trauma, 
multiple surgeries, open reduction, fracture of the left 
lower leg with deformities and residuals as stated; and 
history of arterial rupture, with no abnormalities on 
vascular arterial studies, and pulses intact with no 
abnormalities.

A Statement of the Case, issued in December 2001, informed 
the veteran of the issues addressed, the evidence considered, 
the adjudicative actions taken, the pertinent law and 
regulations, the applicable provisions of VA's Schedule for 
Rating Disabilities, and the reasons and bases for the RO's 
decisions.  The veteran submitted his Substantive Appeal (VA 
Form 9) in December 2001.  In that Substantive Appeal, it was 
indicated that if any claim was granted a rating or an 
increased rating, the veteran wanted to appeal that issue for 
a still higher rating and for an earlier effective date.  He 
further indicated that he did not desire a hearing, waived 
the 90-day letter and waiting period, and asked that his 
claim be forwarded to the Board.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
it was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The United States Court of Appeals for Veteran's Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45 must be considered.  The Court also held that, 
when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 
4.45, those provisions are for consideration, and that the 
rule against pyramiding set forth in  38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 CF.R. Part 4, § 4.6 (2001).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. 
§ 3.321(b)(1) is "implicated only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96. 

A Rating Excess of 30 Percent for Service-Connected 
Postoperative Residuals of Fracture, Left Distal Tibia and 
Fibula, with Posterior Tibial and Common Peroneal Nerve 
Damage

The veteran's service-connected postoperative residuals of 
fracture, left distal tibia and fibula, with posterior tibial 
and common peroneal nerve damage are currently rated as 30 
percent disabling under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5262.  That diagnostic code 
addresses impairment of the tibia and fibula and provides a 
30 percent evaluation for marked knee or ankle disability, 
and a 40 percent evaluation where there is nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  The 
medical evidence of record does not demonstrate nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
and a rating in excess of the currently assigned 30 percent 
rating is not warranted under that diagnostic code.  The RO's 
assignment of a rating under diagnostic code 5262 represents 
an effort to select a diagnostic code which is most 
consistent with the manifestations resulting from the 
veteran's service-connected residuals of fracture of the 
tibia and fibula, and which is most favorable to the veteran.  

Shortening of the bones of a lower extremity are rated as 10 
percent disabling where shortening is 11/4 inches to 2 inches 
(3.2 cms. to 5.1 cms.), and higher evaluations are provided 
where shortening is to a greater degree.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5275.  In this case, the medical 
evidence of record shows that the shortening of the veteran's 
left leg is between 2.5 cms. and 3.0 cms., which does not 
warrant a compensable evaluation.  The Board notes, however, 
that additional disability resulting from that shortening of 
the left lower extremity, i.e., his degenerative disc disease 
and arthritis of the lumbosacral spine, has been granted 
service connection and assigned a separate, additional 
rating.  

Title 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5270 
provides a 40 percent rating for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, none of which is clinically 
shown in this case.  The maximum rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated) is 10 percent.  The maximum 
rating which may be assigned on the basis of limitation of 
ankle motion is 20 percent where limitation of motion is 
marked.  Evaluation under that diagnostic code would not 
provide a rating equal to or in excess of the currently 
assigned 30 percent rating.  To the same point, traumatic or 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  In this case, the veteran's current rating 
for his residuals of left ankle fracture are rated under a 
diagnostic code in the 5200 series on the basis of marked 
ankle disability, the primary manifestation of which is his 
limitation of motion of the left ankle.  Thus, the 10 percent 
evaluation for arthritis with a noncompensable limitation 
motion of the joint affected is not available in this case.  
In addition, there is no evidence of additional disability or 
that the veteran's limitation of left ankle motion has 
decreased as a result of the recent findings of minimal 
arthritis of the ankle joint such as to warrant a separate 
compensable rating for arthritis.  

The Board further notes that evaluation of the veteran's 
postoperative residuals of fracture of the left distal tibia 
and fibula on the basis of his left common peroneal and 
posterior tibial nerve palsy, with sensory deficit, would not 
yield a rating in excess of the currently manifested 30 
percent evaluation.  The term "incomplete paralysis," used 
in the evaluation of peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  Title 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Codes 8510-8730. 

Title 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8521 
provides a maximum 40 percent rating where paralysis of the 
external popliteal nerve (common peroneal) is complete, with 
foot drop and slight droop of first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  Where paralysis of the 
common peroneal nerve is incomplete, as in this case, a 30 
percent evaluation is provided where symptoms are severe, a 
20 percent rating is provided where symptoms are moderate, 
and a 10 percent rating is provided where symptoms are mild.  

Similarly, evaluation of the veteran's postoperative 
residuals of fracture of the left distal tibia and fibula on 
the basis of his left posterior tibial nerve palsy, with 
sensory deficit, would not yield a rating in excess of the 
currently manifested 30 percent evaluation.  Title 38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8525 provides a maximum 30 
percent rating where paralysis of the posterior tibial nerve 
is complete, with paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature, inability to flex the toes, weakened adduction, and 
impairment of plantar flexion.  Where paralysis of the 
posterior tibial nerve is incomplete, as in this case, a 20 
percent evaluation is provided where symptoms are severe, and 
a 10 percent rating is provided where symptoms are moderate 
or mild.  

In the instant appeal, the May 1999 VA neurology examination 
disclosed decreased sensation to touch and pinprick on the 
dorsum and medial aspect of the veteran's left foot and on 
the medial aspect of his left lower leg.  However, deep 
tendon reflexes were equal and active, strength was 4/5 on 
left ankle dorsiflexion, 3/5 on big toe extension, and 5/5 
inversion and eversion of the ankles, bilaterally.  The 
December 1999 VA neurological examination disclosed muscle 
strength was as previously indicated, while sensation was 
diminished on the dorsum and medial aspect of the left foot 
and lower lateral and medial aspect of the leg, and knee and 
ankle reflexes were active and symmetrical, bilaterally, 
while the VA orthopedic examination on that date revealed 
that muscle strength in the left ankle was 3/5 in the 
extensor hallucis longus, and 4/5 on dorsiflexion, plantar 
flexion, and ankle inversion and eversion, and diminished 
sensation to touch was noted over the dorsum of the left 
foot.  The examiner found no specific focal paresis 
compatible with a complete injury to the common peroneal 
nerve and no loss of protective sensibility, and noted that 
the veteran had intact extensor hallucis longus function with 
only some limitation in range; that he was able to stand on 
heels and toes; and that extensor hallucis longus function 
was clearly demonstrated when he attempted to heel-walk.  The 
May 2001 neurological examination revealed the same decrease 
in sensation in the left foot and lower leg previously noted, 
without change.  The neurological diagnosis is left common 
peroneal and posterior tibial nerve palsy, with deficit in 
the distribution of the common peroneal and posterior tibial 
nerve.  

The Board finds that the veteran's left common peroneal and 
posterior tibial nerve palsy represents incomplete paralysis 
of those nerves which is mild in degree; that the resulting 
impairment is essentially sensory in nature, while retaining 
protective function; and that evaluation of that disability 
as incomplete nerve palsy would not yield a rating equal to 
or in excess of the currently assigned 30 percent evaluation.  

The Board has considered the provisions of 38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59, as interpreted by the Court in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the Board finds that matters of strength, speed, 
excursion, coordination, endurance, weakness, easy 
fatigability, and pain on weight-bearing are contemplated in 
the evaluation for impairment of the tibia and fibula under 
diagnostic code 5262.  The Board finds that the currently 
assigned 30 percent rating under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5262, based on impairment of the tibia and 
fibula, adequately reflects the disability stemming from the 
veteran's postoperative residuals of fracture of the left 
tibia and fibula, with posterior tibial and common peroneal 
nerve palsy.  

A Rating Excess of 20 Percent for Service-Connected 
Degenerative Disc Disease and Arthritis of the Lumbosacral 
Spine

The veteran's service-connected degenerative disc disease and 
arthritis of the lumbosacral spine are currently evaluated as 
20 percent disabling under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome.  

The medical evidence of record shows that on VA examination 
of the veteran's spine in May 1999, he complained of daily 
chronic pain in the lumbosacral and thoracic areas, with 
forward flexion to 60 degrees, extension to 20 degrees, and 
lateral bending and rotation to 20 degrees, bilaterally, 
while straight leg raising was negative, bilaterally.  X-rays 
of the lower back revealed disc space narrowing and 
osteophyte formation at L5-S1, and mild disc space narrowing 
at T12-L1.  The 
December 1999 VA orthopedic examination disclosed a vague 
lumbar spine tenderness but none over the posterior superior 
iliac spine; full forward flexion, with extension to 10 
degrees and lateral bending to 15 degrees, bilaterally; and 
no findings of paravertebral muscle spasm or pathologic 
reflexes, while straight leg raising was negative, 
bilaterally.  However, on examination in May 2001, the 
veteran's range of lumbar motion was to only 43 degrees, 
extension to 18 degrees, and lateral flexion to 18 degrees, 
bilaterally, while X-rays of the lumbar spine disclosed 
degenerative joint disease, mild curvature to the left, and 
narrowing at L5-S1, without other changes.  

In the absence of evidence of vertebral fracture (DC 5285), 
ankylosis of the spine (DC 5286), ankylosis of the lumbar 
spine (DC 5289), or sacroiliac injury or weakness (DC 5294), 
evaluation of the veteran's service-connected degenerative 
disc disease and arthritis of the lumbosacral spine under 
those diagnostic codes is precluded.  

Title 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
provides a rating of 40 percent for lumbosacral strain where 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In the instant appeal, however, the veteran has 
never been diagnosed with lumbosacral strain, and there is no 
evidence of listing of the whole spine to the opposite side, 
or of a positive Goldthwaite's sign, or of abnormal mobility 
on forced motion.  The Board further notes that the veteran's 
limitation of lumbar motion, narrowing of the joint space, 
and osteoarthritic changes are addressed in his current 
evaluation under DC 5293.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. Part 4, § 4.14.  

As noted, the veteran's service-connected degenerative disc 
disease and arthritis of the lumbosacral spine are currently 
evaluated as 20 percent disabling under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome.  That diagnostic code provides 
that intervertebral disc syndrome will be rated as 20 percent 
disabling when moderate, with recurring attacks; as 40 
percent disabling when severe, with recurring attacks and 
only intermittent relief; and as 60 percent disabling when 
symptoms are pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (2001).  

However, the medical evidence of record does not demonstrate 
more than moderate intervertebral disc syndrome, with 
recurring attacks.  In particular, that evidence does not 
establish the clinical presence of severe symptoms of 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief, as required for a 40 percent evaluation 
under that diagnostic code.  To that point, the Board notes 
that back disability was not shown in his August 1989 TDRL 
examination and that, while complaints of back discomfort 
were noted in the August 1990 Administrative Law Judge 
decision, back impairment was not identified as a cause of 
his disability under the Social Security Act.  To the same 
point, the veteran has repeatedly stated that he does not 
take medication for that disability, and the record is devoid 
of any clinical finding or diagnoses of symptoms compatible 
with sciatic neuropathy, such as lumbar radiculopathy or 
positive straight leg raising, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  Rather, the veteran's 
current low back complaints consist of painful limitation of 
motion.  

Under Diagnostic Code 5292, a 20 percent rating is warranted 
when limitation of motion of the lumbar spine is moderate, 
and a maximum rating of 40 percent is assigned where 
limitation of lumbar motion is severe.  The above-cited 
clinical findings indicate that it is necessary to consider 
whether the veteran's limitation of motion is moderateor 
severe.  In particular, the veteran was examined in May 1999, 
at which time lumbar motion testing disclosed forward flexion 
to 60 degrees, extension to 20 degrees, and lateral bending 
and rotation to 20 degrees, bilaterally.  Range of lumbar 
motion testing in December 1999 showed full forward flexion, 
with extension to 10 degrees and lateral bending to 15 
degrees, bilaterally.  However, on VA orthopedic examination 
in May 2001, the veteran's range of lumbar motion was to only 
43 degrees, with extension to 18 degrees, and lateral flexion 
to 18 degrees, bilaterally.    

Thus, the medical reports show that there are variations in 
the range of motion of the lumbar spine.  Under these 
circumstances, it appears that the disability varies between 
moderate and severe.  However, in view of the limitation of 
flexion to 43 degrees when the disability is at its worst, 
the range of motion more closely approximates the criterai 
for a 40 percent rating than the criteria for a 20 percent 
rating.  Under the provisions of 38 C.F.R. § 4.7, the veteran 
must be granted a 40 percent rating based on severe 
limitation of motion of the spine.  Based upon the foregoing, 
the Board finds that a rating 40 percent for the veteran's 
service-connected back disability is warranted based on 
limitation of lumbar motion under Diagnostic Code 5292.

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In addition, 
a precedent opinion from the VA General Counsel (VAOPGCPREC 
36-97) has determined that when a veteran has received less 
than the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under  38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  In this case, however, 
the 40 percent rating represents the highest for limitation 
of motion provided in the applicable rating criteria.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of  40 
percent for service-connected degenerative disc disease and 
arthritis of the lumbosacral spine is not warranted.


A Rating in Excess of 10 Percent for Service-Connected 
Residuals of Rupture, Left Distal Anterior Tibial Artery

The record fails to show rupture of the veteran's left distal 
anterior tibial artery.  Rather, the service medical records 
show that during the course of a four-compartment fasciotomy 
at Letterman Army Medical Center, his anterior tibial artery 
was severed and subsequently ligated proximally and distally.  

That disability is currently rated as 10 percent disabling by 
analogy to Raynaud's Disease under the provisions of 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7117, which 
provides a 10 percent rating for characteristic attacks, 
occurring one to three times per week, and consisting of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  A 20 percent 
evaluation is authorized where characteristic attacks occur 
four to six times per week.

Circulatory disturbances, especially of the lower extremity 
following injury in the popliteal space, must not be 
overlooked, and require rating generally as phlebitis.  
38 C.F.R. Part 4, § 4.62.  Post-phlebitic syndrome of any 
etiology is rated as 10 percent disabling when manifested by 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; 
and a 20 percent rating is warranted where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.  38 C.F.R. Part 
4, § 4.104, Diagnostic Code 7121.  

The veteran's residuals of injury to his left distal anterior 
tibial artery may also be rated by analogy to 
arteriosclerosis obliterans under Diagnostic Code 7114, or by 
analogy to thrombo-angiitis obliterans (Buerger's Disease) 
under Diagnostic Code 7115, each of which provide a 20 
percent rating where there is claudication on walking more 
than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  Note (1): The 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater. Note (2): These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26).  

In the instant appeal, the veteran has complained of 
intermittent swelling of his left lower extremity in the 
dependent position, relieved by elevation of the limb, and of 
discoloration of the left lower extremity.  His service 
medical records show findings of edema and a rubor appearance 
of the left foot when the left lower extremity was in the 
dependent position, due to poor venous outflow, resolving 
upon elevation of the leg, and his February 1986 service 
separation examination noted findings of dependent edema in 
the left lower extremity, secondary to poor venous outflow.  
In February 1999, the veteran claimed service connection for 
disabilities which included poor circulation in the left 
lower leg.  

However, the August 1989 service department report of 
evaluation for TDRL status disclosed no evidence of swelling, 
discoloration or circulatory impairment of the left foot or 
leg, and the evidence cited in the August 1990 decision by an 
Administrative Law Judge, SSA, made no mention of 
discoloration of the left foot or leg, or of circulatory 
problems.  A VA vascular examination in May 1999 disclosed 
alteration of color in the left lower leg which appeared 
permanent in nature, with intact and palpable pulses and no 
evidence of swelling, and a slight rubor of the left foot as 
compared to the right, increased in the dependent position 
and with improvement upon elevation.  The diagnosis was 
history of trauma, left lower leg, with swelling and 
involvement of the vascular system.  

On a December 1999 VA vascular examination, the reporting 
physician stated that he did not see any evidence of arterial 
or venous disease; that the veteran's peripheral pulses were 
good; and that there was no significant varicose disease in 
his legs.  Doppler studies of the lower extremity arteries 
disclosed a mild increased velocity within the left external 
iliac artery (not the left anterior tibial artery) which 
could be normal or could represent a mild stenosis, while 
flow through the remaining segmental arteries was 
satisfactory, and ankle brachial indices were normal, 
bilaterally.  The Doppler study diagnosis was no significant 
lower artery stenosis, and the vascular diagnosis was normal 
circulatory system.  To the same point, the May 2001 report 
of VA general medical examination noted that cardiovascular 
examination revealed normal peripheral pulses in the 
extremities, bilaterally, without edema or circulatory 
problems, and the skin of the feet was warm and dry, with 
good color, pulses were strong, and there was no evidence of 
swelling or skin break down.  An unretouched color photograph 
of the veteran's left leg disclosed no areas of discoloration 
and no swelling, and the examiner noted that arterial flow 
studies (Doppler) had previously been done and were not 
repeated because of current findings that the skin of the 
left lower extremity was warm and dry, with good color and no 
alteration of temperature.  

The Board finds that the medical evidence does not establish 
the current clinical presence of characteristic attacks, 
occurring four to six times per week, and consisting of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets, as contemplated under Diagnostic Code 7117; 
or persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema, as required for a 20 percent rating under 
Diagnostic Code 7121.  Further, there is no evidence of 
claudication on walking more than 100 yards, or of diminished 
peripheral pulses or ankle/brachial index of 0.9 or less on 
Doppler studies, as required for a 20 percent rating under 
Diagnostic Codes 5114 or 5115.  In fact, the current medical 
evidence of record is devoid of clinical findings of 
circulatory disturbances of the lower extremity following 
injury in the popliteal space, as contemplated under 
38 C.F.R. Part 4, § 4.62, and swelling was not found on the 
most recent VA examinations.  

Based upon the foregoing, the Board finds that a rating in 
excess of 10 percent for residuals of injury to the veteran's 
left distal anterior tibial artery is not warranted.  
Accordingly, that claim is denied.  

A Rating in Excess of 10 Percent for Service-Connected 
Residuals of Hepatitis C

The Board notes that this issue addresses the assignment of 
an initial rating for disability following an initial award 
of service connection for residuals of hepatitis C.  In such 
cases, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board will 
review the medical evidence of record as it pertains to the 
veteran's service-connected residuals of hepatitis C from the 
date of the initial rating evaluation.  Fenderson, id.

The veteran is service-connected for residuals of hepatitis C 
resulting from blood transfusions while undergoing surgery 
for his left tibia and fibula fractures.  Effective July 2, 
2001, the schedular criteria for the evaluation of service-
connected residuals of hepatitis C underwent revision as part 
of an ongoing effort by VA to complete a comprehensive review 
and update of the entire rating schedule to ensure that the 
rating schedule uses current medical terminology, reflects 
medical; advances that have occurred since the last review, 
and provides unambiguous rating criteria.  When a change 
occurs in an applicable statue or regulation after a claim 
has been filed but before a decision has been rendered, the 
Court has held that VA must apply the version of the statute 
or regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In such cases, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable than the 
previously existing regulation.  Further, if the amended 
regulation is found to be more favorable than the prior 
regulation, and additional determination is required by the 
Board as to whether or not an appellant will be prejudiced by 
the Board's action in applying the amended regulation in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993);  VAOGCPREC 16-92.  In this particular case, the 
Board finds that evaluation of the veteran's service-
connected residuals of hepatitis C under the old or the 
newly-revised rating criteria would yield the same rating 
evaluation, and has chosen to utilize the newly-revised 
criteria.  Thus, the Board finds that the claimant will not 
be prejudiced by the Board's action in applying the amended 
regulation in the first instance.  

Prior to July 2, 2001, residuals of hepatitis C were rated as 
10 percent disabling under the provisions of  38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  Ratings under diagnostic 
codes 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.  Under the provisions of 
Diagnostic Code 7345, addressing infectious hepatitis, a 10 
percent rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance, and a 30 
percent rating is authorized where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354, in effect prior to July 2, 
2001.

Newly revised criteria for evaluating residuals of hepatitis 
C (or non-A, non-B hepatitis), effective July 2, 2001, 
provide that a 10 percent evaluation is warranted where there 
is intermittent fatigue, malaise, or anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of one week, but 
less than two weeks, during the past 12-month period; while a 
20 percent evaluation is warranted where there is daily 
fatigue, malaise, or anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of two 
weeks but less than four weeks during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354, effective 
on and after July 2, 2001.

The current record shows that the veteran failed to respond 
to the RO's request that he provide the names and addresses 
of physicians who had treated him for his claimed 
disabilities.  However, the August 1989 report of evaluation 
for TDRL status cited the veteran's complaints of chronic 
fatigue, while examination disclosed no evidence of ascites, 
the liver was difficult to palpate and had a smooth border, 
with moderate tenderness, and the sclerae were clear and 
there was no icterus.  Laboratory tests disclosed total 
protein of 7.8, total bilirubin of 0.8; SGPT of 186; and SGOT 
of 102.  There was no finding of hepatomegaly or cirrhosis of 
the liver.  The August 1990 SSA decision cited medical 
evidence showing diagnoses of non-A, non-B hepatitis, with 
chronic fatigue, diminished exercise tolerance, lack of 
energy, persistent transaminase elevations, and liver 
enlargement secondary to chronic hepatitis, and concluded 
that the veteran had chronic fatigue and pain due to 
hepatitis.  

However, the May 1999 VA examination for residuals of 
hepatitis C showed that a hepatitis panel was positive for 
hepatitis C, and noted that deep palpation of the abdomen 
elicited complaints of tenderness in the left lower quadrant, 
without evidence of ascites, vascular alterations, spider 
angiomata, erythema, pallor, or muscle wasting, and the 
examiner experienced great difficulty in palpating the liver. 
The veteran stated that he was on no special diet, and took 
no medications for his residuals of hepatitis C.  The Board 
notes that difficulty in palpating the liver militates 
against a finding of hepatomegaly, or enlargement of the 
liver.  The December 1999 VA examination for residuals of 
hepatitis C showed that the veteran was not jaundiced; that 
his abdomen was negative for organomegaly or tenderness, and 
that laboratory tests, including liver function studies, 
revealed that he was positive for hepatitis C antibodies, and 
his albumin was 4.2 g/dl; SGOT was 42, SGPT was 73; and 
alkaline phosphatase was 74.  

Similarly, the April 2000 special VA liver examination cited 
the veteran's current complaints of fatigue, nausea, night 
sweats, anorexia, and vague abdominal pain, and that he 
denied vomiting or blood in his stools, denied any 
significant weight gain or loss, and denied symptoms of 
malabsorption such as loose bowel movements or foul-smelling 
stools.  Examination disclosed that he was well-nourished, 
with no evidence of muscle wasting, no palmar erythema, 
spider angiomata, or gynecomastia; that his liver size was 10 
cm. by percussion, with no evidence of ascites, and the liver 
was not palpable under the right costal margin.  Liver 
function studies revealed albumin of 4.2 g/dl; bilirubin of 
.7; alkaline phosphatase of 72; SGOT of 36; SGPT of 47; and 
globulin of 3.4, with a normal blood chemistry, and he was 
positive for the hepatitis C antibody.  A liver-spleen scan 
showed normal liver and spleen size, with minimal radiotracer 
uptake with the bone marrow compatible with hepatocellular 
disease, and the examiner stated that the veteran's symptoms 
and laboratory findings were all consistent with chronic 
hepatitis C, while noting that the veteran had not progressed 
to the point of having liver cirrhosis.  While the degree of 
liver damage from hepatitis could not be measured without a 
liver biopsy, which could not be done because of the 
veteran's hemophilia and the risk that he might bleed during 
the procedure, the liver function tests performed in December 
1999 and April 2000 indicate the veteran's current level of 
liver function, as well as the degree of impairment of liver 
function.  

With respect to the veteran's liver function tests, the 
following represent the normal range: total protein 6-8.5 
gm/dl; albumin 3.9-5 gm/dl; total bilirubin .2-1.3 gm/dl; 
alkaline phosphatase 38-126 u/l; SCOT 17-59; and SCPT 21-72.  
Thus, while the August 1989 laboratory tests disclosed normal 
total protein (albumin) and total bilirubin levels, the SGOT 
and SGPT levels were elevated.  However, the December 1999 
and April 2000 laboratory tests revealed that albumin, 
alkaline phosphatase, SGOT and SGPT levels were each within 
the normal range, and a liver-spleen scan in April 2000 
showed normal liver size, with no evidence of liver 
enlargement.  

Further, while the VA psychiatric examination on that date 
offered a diagnosis of anxiety, not otherwise specified, the 
mental status examination disclosed no findings of anxiety in 
the veteran.  Instead, that examination showed that his 
affect was neutral, and his GAF score was 80, indicating that 
any symptoms found present are transient and expectable 
reactions to psychological stressors with no more than slight 
impairment in social, occupational, or school functioning.  
To the same point, the VA general medical examination in May 
2001 found no evidence of any psychiatric disability, while 
the Social & Industrial Survey noted that the veteran 
complained of a situational depression which he related to 
his medical condition.  

The Board does not find that the symptoms of the veteran's 
service-connected residuals of hepatitis C are manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance, or that such symptoms 
necessitate dietary restriction or other therapeutic 
measures, as required for a 30 percent evaluation under the 
regulations in effect prior to July 2, 2001.  Rather, the 
record shows that his recent liver function studies are 
normal; that his weight is appropriate to his height; that he 
reports that his weight has remained stable; and that he is 
variously described as well-muscled and well-developed, with 
good nutrition, militating against a conclusion that he 
experiences any significant gastrointestinal disturbance 
(nausea, anorexia, malabsorption problems).  Neither does the 
evidence of record show that the veteran's service-connected 
residuals of hepatitis C are productive of daily fatigue, 
malaise, or anorexia (without weight loss or hepatomegaly) 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of two weeks but 
less than four weeks during the past 12-month period, as 
required for a 20 percent evaluation under the newly revised 
criteria in effect on and after July 2, 2001.  To the 
contrary, the records shows that dietary restriction is not 
required; that the veteran denies the taking of any 
medications; that there is no history of incapacitating 
episodes of any duration; and the veteran has not reported 
medical treatment for his residuals of hepatitis C since 
1985.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected residuals of hepatitis are not productive 
of impairment sufficient to warrant assignment of a rating in 
excess of the currently assigned 10 percent evaluation.  For 
the reasons and bases stated, the appeal is denied as to that 
issue. 


A Rating in Excess of 10 Percent for Service-Connected Donor 
Site Scars of the Right Iliac Crest and Anterior Right Thigh

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001). Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  

At the time of his original claim for service connection for 
donor site scars of the right iliac crest and anterior right 
thigh, the veteran complained of a knot in the donor area.  
However, the several VA skin examinations for scars have not 
shown any knot at any donor site, nor has the claimant cited 
such on those examinations.  Rather, his donor site scars of 
the right iliac crest and anterior right thigh are not shown 
to be other than superficial and well-healed, without 
objective clinical findings of poor nourishment, ulcerations, 
or productive of limitation of motion of the part affected.  
The veteran's currently assigned 10 percent evaluation is 
based solely on his complaints of tenderness to palpation of 
the donor site scars under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).  While disfigurement of 
the left lower leg was noted on VA skin examination in 
December 1999, the Board notes that disfigurement is a 
component in rating scars of the head, face or neck, none of 
which are demonstrated in the instant appeal.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for donor site scars of the right iliac crest and anterior 
right thigh is not warranted.  

A Compensable Rating for Service-Connected Defective Hearing 
of the Left Ear

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Service connection is in effect for defective hearing of the 
left ear, evaluated as noncompensably disabling, while 
service-connection for defective hearing of the right ear was 
denied by rating decision of June 1999 and not appealed.  The 
veteran has appealed the denial of a compensable rating for 
his left ear hearing loss by RO decision of June 2000. 

As previously discussed, the veteran has undergone VA 
audiology and audiometric examinations in June 1999, in 
December 1999, and May 2001, and those evaluations comply 
with the regulatory requirements for evaluating hearing 
impairment.  Further, there is no finding that language 
difficulties or inconsistent speech audiometry make the use 
of pure tone average and speech discrimination inappropriate.  
38 C.F.R. Part 4,§ 4.85(c).  Applying the criteria set forth 
above, service connection was granted for a left ear hearing 
loss because the auditory threshold at 4,000 Hertz in the 
left ear was 70, and was thus "40 decibels or greater" as 
required for a showing of auditory disability under the 
provisions of 38 C.F.R. § 3.385 (2001).  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire rating schedule to ensure that the 
rating schedule uses current medical terminology, reflects 
medical advances that have occurred since the last review, 
and provides unambiguous rating criteria.  When a change 
occurs in an applicable statue or regulation after a claim 
has been filed but before a decision has been rendered, the 
Court has held that VA must apply the version of the statute 
or regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In such cases, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable than the 
previously existing regulation.  Further, if the amended 
regulation is found to be more favorable than the prior 
regulation, and additional determination is required by the 
Board as to whether or not an appellant will be prejudiced by 
the Board's action in applying the amended regulation in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993);  VAOGCPREC No. 16-92.  In this particular case, 
the Board has evaluated the veteran's left ear hearing loss 
under the regulations in effect prior to and on and after 
June 10, 1999, and finds that the evaluation of the veteran's 
service-connected hearing loss of the left ear under the old 
or the newly-revised rating criteria would yield the same 
rating evaluation.  Thus, the Board finds that the claimant 
will not be prejudiced by the Board's action in applying the 
amended regulation in the first instance, and has chosen to 
utilize the newly-revised criteria.  

Prior to June 10, 1999, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  In situations where service-
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity in the nonservice-
connected ear is considered to be normal.  In such 
situations, a noncompensable rating is assigned where hearing 
in the service-connected ear is between Levels I and IX, and 
a maximum 10 percent rating is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. 
Part 4, § 4.85, Table I, Diagnostic Codes 6100 to 6110 (prior 
to June 10, 1999).

Pursuant to 38 C.F.R. Part 4, §4.85(a), effective June 10, 
1999, and subsequently, an evaluation for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  
(b) Table VI, "Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. 
     (c) Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86. 
     (d) "Puretone threshold average," as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. 
     (e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect. 
     (f) If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  
38 C.F.R. Part 4, § 4.86(a) and (b) apply to specific 
exceptional patterns of hearing impairment which are not 
demonstrated in the instant appeal.  

In the instant appeal, the VA audiometric examinations 
conducted in June 1999, in December 1999, and in May 2001 
each disclosed a Level I hearing acuity in the veteran's 
service-connected left ear.  Under Table VI of both the 
previous and amended regulations, a pure tone threshold 
average in the service-connected ear of 23.75 decibels, with 
speech recognition ability of 94 percent correct, is 
consistent with a Level I hearing acuity, and warrants 
assignment of a noncompensable rating.  38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100 (prior to and on and after June 
10, 1999).  Accordingly, a compensable rating for the 
veteran's service-connected defective hearing of the left ear 
is not warranted. 

A Total Disability Rating Based on Individual Unemployability 
due to Service-Connected Disabilities

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(2001). A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities.

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15. However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  See  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.341.  Furthermore, entitlement to individual 
unemployability for compensation must be established solely 
on the basis of impairment arising from service-connected 
disabilities.  See 38 C.F.R. § 3.341(a);  Blackburn v. Brown, 
4 Vet. App. 395, 398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
In this case, taking into account the increased rating to 40 
percent for the veteran's low back disability, as explained 
above, the veteran's meets the schedular criteria.  
Therefore, it is necessary to consider whether the service-
connected disabilities render the veteran unable to engage in 
substantially gainful employment.

The record shows that the veteran has not engaged in 
substantially gainful employment since March 2, 1989.  He has 
reported a high school education and one year of college, 
with additional training in Air Conditioning & Heating, and 
occupational experience as a boilermaker, asbestos removal 
worker, watercraft engineer, truck driver, salesman, farm 
worker, welder, and that he worked with high speed computers 
for two and one-half years while in service, including 
working in a data communications center and computer center.  
His service-connected disabilities consist of postoperative 
residuals of fracture, left distal tibia and fibula, with 
posterior tibial and common peroneal nerve damage, evaluated 
as 30 percent disabling; degenerative disc disease and 
arthritis of the lumbosacral spine, evaluated as 40 percent 
disabling; residuals of injury to the left distal anterior 
tibial artery, evaluated as 10 percent disabling; residuals 
of hepatitis C, evaluated as 10 percent disabling; donor site 
scars of the right iliac crest and anterior right thigh, 
evaluated as 10 percent disabling; and defective hearing of 
the left ear, evaluated as noncompensably disabling, with a 
combined service-connected disability rating of 60 percent.  
The veteran also has a significant nonservice-connected 
disabilities, including his hemophilia (congenital factor 
IX), residuals of injuries to the neck and left leg in a 1989 
automobile accident, nonunion of the left tibia and fibula, 
persistent transaminase elevations and CT scan evidence of an 
enlarged liver, wedging of the T12 vertebra, and "swelling, 
paresis, weakness and impairment of the lower extremities."  
These nonservice-connected disabilities were taken into 
account when the veteran was granted benefits by the SSA.  
Nonetheless, when only the veteran's service-connected 
disabilties are considered, the degree of intereference with 
employment is severe, as the disabilities limit the use of 
the back and the left lower extremity.  Resolving doubt in 
favor of the verean, as is required under 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001), the evidence is sufficient to 
support a finding that the service-connected disabilities 
render the veteran unable to engage in a substantially 
gainful occupation.  For this reason, a total disability 
rating based on unemployability is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected postoperative residuals of fracture, left distal 
tibia and fibula, with posterior tibial and common peroneal 
nerve damage, is denied.

Entitlement to the assignment of a 40 percent rating for 
service-connected degenerative disc disease and arthritis of 
the lumbosacral spine, is granted.  

Entitlement to a rating in excess of 10 percent for service-
connected residuals of rupture, left distal anterior tibial 
artery, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of hepatitis C is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected donor site scars of the right iliac crest and 
anterior right thigh is denied.

Entitlement to a compensable rating for service-connected 
defective hearing of the left ear is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.


REMAND

As noted, in his Substantive Appeal (VA Form 9), received at 
the RO in December 2001, the veteran stated that his appeal 
included an earlier effective date for the grant of any claim 
or increased rating.  The effective date of the grant for 
service connection for the veteran's disabilities was 
established by rating decision of June 1999, and in the 
absence of a timely appeal of the assigned effective dates, 
that decision has become final as to the issue of effective 
dates.  However, the rating decision of June 2000 granted an 
increased rating of 10 percent for residuals of hepatitis C, 
effective February 23, 1999, and that decision as to the 
effective date is within the appeal period.  As that issue 
has not been addressed, it is remanded to the RO for issuance 
of a Statement of the Case which informs the claimant of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations applicable 
to effective dates, and the reasons and bases for the 
decision.  Manlincon v. West, 12 Vet.App. 238 (1999).

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis v. 
Brown,  6 Vet. App. 426, 430 (1994).  Nevertheless, the RO 
should provide notification to the claimant of the provisions 
of the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review the record prior to returning the case to the 
Board in order to ensure full and specific compliance with 
all instructions contained in this remand by the Board.  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should issue a Statement of 
the Case which addresses the issue of an 
effective date prior to February 23, 
1999, for the assignment of an increased 
rating of 10 percent for residuals of 
hepatitis C, and which notifies the 
claimant of the issue addressed, the 
evidence considered, the adjudicative 
actions taken, the pertinent law and 
regulations regarding effective dates, 
the reasons and bases for the decision, 
and his right to request a hearing.  That 
document should provide appropriate 
notification to the claimant of the 
provisions of the VCAA.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

3.  Should the veteran submit additional 
evidence or argument as to the remanded 
issue, the RO must then readjudicate the 
issue of an effective date prior to 
February 23, 1999, for the assignment of 
an increased rating of 10 percent for 
residuals of hepatitis C.

If additional evidence or argument is submitted and the 
benefit sought on appeal remains denied, the claimant and his 
attorney should be provided a Supplemental Statement of the 
Case.  That Supplemental Statement of the Case must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to that issue.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



